DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a liquid crystal display device comprising: a first substrate; a second substrate opposite to the first substrate; a vertical alignment liquid crystal layer provided between the first substrate and the second substrate; and a plurality of pixels arranged in a matrix shape including a plurality of rows and a plurality of columns, wherein each of the plurality of pixels includes a reflective region configured to perform display in a reflection mode, the first substrate includes a reflective electrode including a first region located within each of the plurality of pixels and a second region located between any two pixels, of the plurality of pixels, adjacent to each other, a transparent insulating layer provided to cover the reflective electrode, and a pixel electrode formed from a transparent conductive material and provided on the transparent insulating layer in each of the plurality of pixels, the second substrate includes a counter electrode provided opposite to the pixel electrode and the reflective electrode, voltage of the same polarity is applied to the liquid crystal layer of any two pixels, of the plurality of pixels, adjacent to each other along a row direction, any two pixels, of the plurality of pixels, adjacent to each other along a column direction, or all of the plurality of pixels, and the counter electrode and the reflective electrode are provided with potentials different from each other. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 1, Umeno et al (U.S. PGPub No. 2010/0026941) teaches a liquid crystal display device (Fig 3, 100) comprising: a first substrate (10); a second substrate (30) opposite to the first substrate; a vertical alignment liquid crystal layer (40; para 0078 lines 1-9) provided between the first substrate and the second substrate; and a plurality of pixels (Fig 1, pixel) arranged in a matrix shape including a plurality of rows and a plurality of columns, wherein each of the plurality of pixels includes a reflective region (Fig 3, R,13) configured to perform display in a reflection mode, the first substrate (10) includes a reflective electrode (18), a transparent insulating layer (17) provided to cover the reflective electrode, and a pixel electrode (11) formed from a transparent conductive material and provided on the transparent insulating layer in each of the plurality of pixels (Fig 3), the second substrate (30) includes a counter electrode (34) provided opposite to the pixel electrode and the reflective electrode, voltage of the same polarity is applied to the liquid crystal layer of any two pixels, of the plurality of pixels, adjacent to each other along a row direction, any two pixels, of the plurality of pixels, adjacent to each other along a column direction, or all of the plurality of pixels (para 0035 lines 8-18). 
However, Umeno et al, does not teach or suggest, the specific limitations of “the first substrate includes a reflective electrode including a first region located within each of the plurality of pixels and a second region located between any two pixels, of the plurality of pixels, adjacent to each other” nor would it have been obvious to do so in combination.
Claims 2-8 are also allowable for depending on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        6/18/2022